             Case 1:15-cr-00008-JGK Document 177
                                             176 Filed 12/28/20
                                                       12/24/20 Page 1 of 2


                                                                                  Colson Law PLLC
                                                                                  80 Broad Street, 19th Floor
                                                                                  New York, NY 10004
                                                                                  (212) 257-6455
                                                                                  www.colsonlaw.com




                                                  December 24, 2020



By ECF
                                           Application granted. SO ORDERED.
The Honorable John G. Koeltl
United States District Judge               New York, New York /s/ John G. Koeltl
Southern District of New York              December 28, 2020 John G. Koeltl, U.S.D.J.
500 Pearl Street
New York, New York 10007

       Re:    United States v. Malik Mayeemul, 15 Cr. 8 (JGL)

Dear Judge Koeltl:

        On December 22, 2020 this Court sentenced Mr. Malik to a three-year term of supervised
release. Now that he has been sentenced, I write to respectfully request that the Court order Pretrial
Services to return his passport, which was surrendered as a condition of his bond.

       Thank you for your consideration.


                                                  Respectfully submitted,

                                                  /s/

                                                  Deborah Colson
                                                  917-543-6490
Case 1:15-cr-00008-JGK Document 177
                                176 Filed 12/28/20
                                          12/24/20 Page 2 of 2
